UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2085



PAMELA NEG TINONG,

                                                        Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-094-252))


Submitted:   April 27, 2005                 Decided:   May 19, 2005


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Danielle Beach-Oswald, NOTO & OSWALD, P.C., Washington, D.C., for
Petitioner.   Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Larry P. Cote, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Pamela Neg Tinong (“Tinong”), a native and citizen of

Cameroon,   petitions   for   review   of   an   order   of   the   Board    of

Immigration Appeals (Board) affirming the immigration judge's (IJ)

denial of her application for asylum and withholding of removal.

Tinong challenges the IJ's finding that she failed to present

credible testimony and thus did not meet her burden of proof to

qualify for asylum.

            To obtain reversal of a determination denying eligibility

for relief, an alien "must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution."        INS v. Elias-Zacarias, 502 U.S.
478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that the IJ's negative credibility findings are supported

by specific, cogent reasons.     Figeroa v. INS, 886 F.2d 76, 78 (4th

Cir. 1989).    Accordingly, Tinong fails to show that the evidence

compels a contrary result.

            Finally, we lack jurisdiction over Tinong’s challenge to

the denial of her applications for withholding of removal and

protection under the Convention Against Torture because she failed

to properly exhaust these claims in her appeal to the Board.                See

8 U.S.C. § 1252(d)(1) (2000); Asika v. Ashcroft, 362 F.3d 264, 267

n.3 (4th Cir. 2004), cert. denied, 125 S. Ct. 861 (2005).




                                 - 2 -
          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.              Respondent’s

motions to strike documents in the joint appendix and to file a

supplemental appendix are denied.



                                                        PETITION DENIED




                                - 3 -